Citation Nr: 0411027	
Decision Date: 04/27/04    Archive Date: 05/06/04

DOCKET NO.  03-17 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for kidney disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1966 to 
October 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a September 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


REMAND

The veteran filed claims for service connection for kidney disease 
diagnosed as IgA nephropathy with chronic renal failure, and for 
PTSD.  The kidney disease claim was denied by the RO based on a 
lack of independent evidence that the veteran displayed any 
symptoms of kidney disease while in military service, and the PTSD 
claim was denied based on the absence of a verified stressor and 
diagnosis of PTSD.  

The Board notes that the veteran's service medical records (SMRs) 
are silent regarding claimed visits to a military aid station at 
which the veteran claims to have presented himself with abnormal 
urinary functioning.  The Board also notes that the veteran 
identified the location of the station in his original claim, 
dated in June 2000.  He identified in a November 2003 hearing that 
he began to have abnormal urinary functioning in about May 1968.  
There is no indication that the RO has tried to locate treatment 
records beyond a general search for SMRs.

The Board also notes that at the November hearing the veteran 
identified at least one individual who might have knowledge of an 
alleged stressor event in Thailand.  The Board is of the opinion 
that there may be evidence available to corroborate the veteran's 
claim of a stressful experience during military service.

Finally, a September 2000 opinion regarding a possible connection 
between the veteran's kidney disease and his military service was 
provided by R. B., M.D.  In this opinion, Dr. B. recited the 
veteran's self-reported history of bouts of foamy urine and 
nocturia during service.  Based on this history, Dr. B. concluded 
that there was a possibility that the veteran contracted his 
kidney disease while serving in Southeast Asia.  Given that Dr. 
B's opinion appears to have been based solely on the veteran's 
self-reported history, rather than on a review of the available 
records, the Board finds that further evidentiary development is 
necessary to obtain a more informed opinion.  

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims files and ensure that all 
notification and development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), is completed.  In particular, the RO should 
ensure that the new notification requirements and development 
procedures codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107, 
and the duty-to-assist regulations, found at 66 Fed. Reg. 45,620-
32 (Aug. 27, 2001), are fully complied with and satisfied.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (a letter 
from VA to a claimant describing evidence potentially helpful to 
the claimant but not mentioning who is responsible for obtaining 
such evidence does not meet the standard erected by the VCAA).  In 
this context, the veteran should be instructed that he should 
provide statements from those who experienced or witnessed the in-
service stressful events identified by the veteran as triggering 
or causing his PTSD.

2.  The RO should contact the veteran and request that he identify 
the names, addresses, and approximate dates of treatment for all 
health care providers, VA and private, who may possess additional 
records pertinent to his claims.  With any necessary authorization 
from the veteran, the RO should attempt to obtain and associate 
with the claims file any medical records identified by the veteran 
which have not been secured previously.  Attention is drawn to the 
veteran's having identified, at his hearing, a Dr. T who treated 
the veteran for his kidney disease.

The RO should also request the veteran provide as specific 
information as is possible regarding his visits to the military 
aid station in 1968 where he claims to have sought help for his 
urinary abnormalities.  The RO should attempt through all 
appropriate channels to obtain and associate with the record any 
treatment notes that may exist beyond what has already been 
obtained.  

3.  Thereafter, the RO should arrange for the veteran to undergo a 
VA examination by a physician with appropriate expertise to 
determine the etiology of the veteran's IgA nephropathy.  The 
examiner should review the entire record and provide an opinion as 
to the probabilities that kidney disease is traceable to the 
veteran's period of active military service.

4.  The veteran should also be afforded a VA psychiatric 
examination by a physician with appropriate expertise to determine 
the nature, extent and etiology of any psychiatric disorders 
present.  Psychological testing necessary to determining whether 
the veteran has PTSD should be performed.  A diagnosis of PTSD 
under DSM IV criteria should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not diagnosed, the examiner 
should explain why the diagnosis was not made.  The claims folder, 
including a copy of this remand, must be made available to and 
reviewed by the examiner.  

5.  After undertaking any other development deemed appropriate, 
the RO should re-adjudicate the issues on appeal.  If any benefit 
sought is not granted, the veteran and his representative should 
be furnished with a supplemental statement of the case and 
afforded an opportunity to respond before the record is returned 
to the Board for further review.  

After expiration of any applicable period allowed for response, 
the case should be returned to the Board for further appellate 
review, if in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is required 
of the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 117 
Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, and 38 
U.S.C. § 7112, respectively).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).

